Order issued l)ecembcr 20 ,2012




                                             In The
                                 nitrt uf \ppiata
                        Fift1i JiEitrirt nt Lcxa at Ja1Ia
                                      No. 05-12-01 706-CV


                             IN RE MARK I). PACKER, Relator


                 Original Proceeding from the County Court at Law No. 3
                                  1)allas County, Texas
                          Trial Court Cause No. CC-I 1-0671 1-C


                                         ORDER
                         Before Justices O’Neill. Francis, and Murphy

       Based on the Court’s opinion of this date, we I)ENY relator’s petition for writ of mandamus

and emergency motion for temporary relief We ORDER that relator bear the costs of this original

proceeding.